Citation Nr: 1123978	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Navy from June 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen previously denied claims of service connection for a low back injury and a right knee injury.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a February 2011 video-conference hearing held at the RO.  A transcript of the hearing is of record.  

In November 2008 the Board remanded the Veteran's current claims for additional development, which has been accomplished.   


FINDINGS OF FACT

1.  Service connection for a low back disability was most recently denied in an unappealed June 1988 rating decision, which declined to reopen the issue; the underlying claim had been previously denied on the grounds that the evidence did not show the service incurrence of a back problem.  The denial became final in June 1989.   

2.  Service connection for a right knee disability was most recently denied in an April 1999 Board decision, on the grounds that the Veteran had not submitted new and material evidence; the underlying claim had been previously denied on the grounds that the evidence did not show the service incurrence of a back problem. Board decisions are final on the date of issuance.  

3.  Evidence received since June 1988 was previously considered by agency decision makers, is cumulative or redundant of evidence already of record, does not address an unestablished fact, and does not raise a reasonable possibility of substantiating the claims of service connection.

4.  Evidence received since April 1999 was previously considered by agency decision makers, is cumulative or redundant of evidence already of record, does not address an unestablished fact, and does not raise a reasonable possibility of substantiating the claims of service connection.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service connection for a low back disability has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).  

2.  New and material evidence to reopen the claim of service connection for a right knee disability has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  August 2004 and January 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, these letters notified the Veteran of the requirements set out in Kent v. Nicholson, 20 Vet. App. 1 (2006), specifically informing the appellant of the basis of the previous final decisions on the claims of service connection for low back and right knee disabilities, and described the meaning of "new" and "material" evidence in order to reopen the claims.   

The Veteran's service treatment records (STRs) from active and reserve service, VA medical treatment records, and private treatment records have been obtained.  Additionally, exhaustive efforts were made to obtain pertinent deck logs and other records from the National Archives from the period of May 27 to July 5, 1971, which includes the entire time period the Veteran claims to have injured his low back and right knee.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also provided the opportunity to give testimony to the Board.  
  
There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In November 1986, the RO denied the Veteran's claims of service connection for back and right knee injuries because his STRs were negative for treatment of the back or right knee.  The appellant received timely notice of the determination, but did not initiate an appeal within one year, so the November 1986 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  In June 1988 the RO denied service connection for right knee and back pain because the Veteran's submitted VA outpatient treatment records did not show the service-incurrence of right knee or low back problems.  The appellant received timely notice of the determination, but did not initiate an appeal within one year, so it also became final.  See Id.  In a May 1991 rating decision the RO found that the Veteran did not submit new evidence to reopen the claim of service connection for a right knee disability.  The appellant received timely notice of the determination, but did not initiate an appeal within one year, so it also became final.  See Id.  

In June 1996 the RO again denied service connection for a right knee disability finding that VA treatment records show that the Veteran had a twisting injury to his right knee in 1995 and that the Veteran reported that he injured it in 1971 when he slipped while on a ship, but that there was no evidence of a right knee condition in service.  The Veteran appealed this decision to the Board, which in an April 1999 decision found that although the Veteran testified during a September 1996 RO hearing that he fell off of an aircraft in June 1971 and injured his right knee, this testimony is cumulative of information previously provided and therefore he provided no new and material evidence regarding his right knee.  Additionally, in its April 1999 decision, the Board specifically noted and discussed a buddy statement received by the RO during a September 1996 hearing at the RO before a hearing officer from one Dempster Cherry (D.C.), which notes that its author was the Veteran's squadron-mate and boxing trainer coach, that the Veteran fell off of an aircraft in 1971 and landed on his right side, and that he heard about the incident in 1971.  

The Veteran seeks to reopen previously denied claims of service connection for a low back and right knee disability.  At his February 2011 hearing he testified that while aboard the U.S.S. Midway sailing to Vietnam he was on top of an aircraft and fell off and his shoulder was knocked out and his right knee and lower back hit the deck.  The Veteran testified further that he fell approximately 18 feet and was initially just treated for his shoulder, but later they put him in the whirlpool for his right knee and he has no idea why it was not recorded in his medical records.  He also testified that following service he found his squadron flight surgeon from service who reviewed his STRs and found that the record was not complete.  Finally, he testified that although he had pain in the 1970s in his knee and back and was treated at a VA Medical Center in San Diego, they only treated his major problem, which was his right shoulder.  In the 1990s he was seen at VA for his knee and back problems.  

Since the last final June 1988 rating decision and April 1999 Board decision, regarding his low back and right knee, the Veteran has submitted copious VA and private treatment records indicating that he has right knee and low back disabilities and that he has received treatment for these conditions, a September 2004 private medical work/school release form noting that the Veteran's "injury" appears to be traumatic and is connected with his fall in 1971 when he fell off the top of an airplane, a December 2005 VA treatment record noting that the Veteran complained of right knee pain, a June 2006 VA treatment record noting that the Veteran was physically traumatized while working with jets and that his chronic pain is a result of the accident that caused PTSD and depression, a September 2006 VA treatment record noting that the Veteran has a remote history of right knee pain and that he was given assessment of right knee pain of unclear etiology, a January 2007 VA operation report noting that the Veteran complained of right knee pain and had an injury in 1971 when he jumped out of a plane, an April 2007 VA treatment record noting that the Veteran was given an assessment of multiple chronic pain conditions since a traumatic fall while in Vietnam, an April 2008 VA treatment record noting that the Veteran reported he had depression, sleep disturbances, and post traumatic stress disorder (PTSD) secondary to falling out of a plane in 1971, a June 2008 VA treatment record noting that the Veteran presented for evaluation of right knee pain dating to 1971 when he fell off a plane in Vietnam, and finally a December 2008 VA treatment record noting that the Veteran has chronic pain as a result of the accident that caused PTSD and depression and was physically traumatized while working with jets.  

The Veteran also submitted numerous written statements from his friends and family.  Numerous versions of the same letter dated in May 2006 from the Veteran's coworkers note that the Veteran has had lower back and right knee pain on a daily basis, in February 2007 the RO received a copy of the buddy statement from D.C., which notes that its author was the Veteran's squadron-mate and boxing trainer coach, and that the Veteran fell of off an aircraft in 1971 and landed on his right side and he heard about the incident in 1971, a March 2008 notarized letter from D.C. notes his previous statement is true, a February 2008 buddy statement from the Veteran's flight surgeon indicates that the Veteran is questioning the rating of his recurrent shoulder dislocation and that he was aboard the U.S.S. Midway in 1971 and that he treated the Veteran's shoulder dislocation; the full history does not appear to be recorded in his medical records, a January 2009 statement from his wife notes that the Veteran has been in pain since she has known him, and February 2009 statement from a coworker notes that the author has known the Veteran for 17 years and he has had lower back and knee pain. 

VA has additionally obtained a document from the National Archives regarding the deck log of the U.S.S. Midway from May 27 to July 5, 1971, which notes that there is no record of the Veteran falling off an aircraft, and a document which consists of an email from the National Archives noting that sick bay logs from the Navy are destroyed after their initial administrative use and therefore cannot be obtained.   

Unfortunately, none of the evidence received since June 1988 rating decision and April 1999 Board decision is new and material sufficient to reopen the previously denied claims of service connection for a low back and right knee disabilities.  

The copy of the buddy statement from D.C. received by the RO in February 2007, noting that the Veteran fell of off an aircraft in 1971, is a mere photocopy of the same statement from D.C. received by the RO in September 1996, which was thoroughly discussed and rejected by the Board in its April 1999 decision.  Thus, the copy of the buddy statement from D.C. received by the RO in February 2007, is duplicative of evidence already considered and is therefore not new and material evidence with respect to the right knee.  See 38 C.F.R. § 3.156 (a).  With respect to the low back disability, the D.C. statement has not been considered.

However, while the specific allegations regarding the fall off of an aircraft contained in the various statements from the Veteran's friends and family, including the March 2008 notarized letter from D.C., and his February 2011 testimony are new, they cannot be considered material.  These claims are based on the already considered and rejected allegation regarding the Veteran's fall from an aircraft during service.  The appellant has been repeatedly informed that this allegation was previously considered, and unless additional evidence on that point was submitted, the question could not be revisited.  No other in-service injury has been alleged.  Additionally, even accepting that the appellant and his friends and family are competent to describe symptoms and manifestations of the Veteran's low back or knee pain during and after service, their opinions, based on a previously adjudicated and rejected fact (in-service accident), cannot be considered probative of the issue and cannot be new and material evidence.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The allegations do not, because the Veteran was previously found to have NOT fallen off of an aircraft during service and injured his back or right knee, raise the reasonable possibility of substantiating the claims.  Therefore, because this lay evidence has no probative weight, the presumption of credibility under Justus, supra, is not reached.  While the D.C. statement is new with respect to the low back, as it was submitted since June 1988, it is not probative, and cannot therefore be material.  It is a repetition of a previously adjudicated allegation.

Similarly, although the numerous VA and private medical opinions indicating that the Veteran's current low back and right knee disabilities are related to his in-service fall off of an aircraft are new, they are based on an inaccurate fact that was adjudicated in the prior June 1996 rating decision and April 1999 Board decision.  It is clear that these medical opinions are based on a previously adjudicated and rejected fact and have no probative value.  See Reonal, 5 Vet. App. at 461; Justus, supra.  Thus, because this medical evidence has no probative value it in no way relates to the unestablished fact and is not new and material evidence.  

Regarding the copious VA and private treatment records showing diagnoses of, and treatment for, various right knee and low back disabilities, this evidence is not new and material evidence because it is redundant of information considered at the time June 1988 rating decision and April 1999 Board decision.  Furthermore, it is not material because it in no way relates to the unestablished fact of whether the Veteran's claimed disabilities are in any way related to service as required by 38 C.F.R. § 3.303.  See 38 C.F.R. § 3.156 (a).

Furthermore, the documents from the National Archives, although new, in no way tend to show that the Veteran in-fact fell off of an aircraft during service, but rather indicate that the National Archives have no such record; thus this evidence cannot be considered probative of the unestablished fact and the reason for the previous denial of his service connection claims and cannot be new and material evidence.  See Id.  

Finally, the February 2008 statement from the Veteran's flight surgeon although new, notes only that the full history of the Veteran's shoulder dislocations was not recorded in the medical records.  This evidence does not indicate that the flight surgeon treated, or was aware of treatment for, knee or low back conditions during service or that the Veteran's STRs are inaccurate regarding whether he injured his back or knee during service.  Thus, this evidence cannot be considered probative of the unestablished fact and the reason for the previous denial of his service connection claims and cannot be new and material evidence.  See Id.  Moreover, the flight surgeon states that he suffers from Alzheimer's dementia and intimates that he lacks full recall of the remote circumstances.  

The Board stresses that the appellant has not made new allegations or submitted new evidence or information regarding an in-service injury to his right knee or low back, which would require VA to revisit the prior final determinations; he has rested on his repeated allegations of falling off of an aircraft in 1971 and the evidence already of record and which have been rejected.

Furthermore, the Veteran has not submitted any new buddy statements or other evidence indicating firsthand knowledge or other independent verification, such as a personnel or contemporaneous medical record, of the Veteran's alleged in-service fall in 1971.  Rather, he has submitted numerous documents that amount to hearsay statements and medical records based on the previously rejected fact regarding whether he fell off of an airplane during service.

Thus, the appellant has not submitted any evidence that relates to the unestablished fact; that is, whether his current low back and right knee disabilities had their onset during, or are in any way related to an injury, event, or exposure during service as required by 38 C.F.R. § 3.303.

In the absence of new and material evidence, the previously denied claims of service connection may not be reopened.  There is no doubt to be resolved.


ORDER

New and material not having been received, the previously denied claim of service connection for a low back disability is not reopened, and the claim remains denied.

New and material not having been received, the previously denied claim of service connection for a right knee disability is not reopened, and the claim remains denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


